TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00722-CV



                            South Houston Taverns, Inc., Appellant

                                                 v.

          Glenn Hegar, Comptroller of Public Accounts of the State of Texas; and
              Ken Paxton, Attorney General of the State of Texas, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
      NO. D-1-GN-17-005814, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING



                            MEMORANDUM OPINION

PER CURIAM

               The parties have filed an agreed motion to abate this appeal pending the outcome

of a petition for review currently before the Texas Supreme Court, namely, EBS Solutions, Inc. v.

Hegar, No. 18-0503. The parties represent that the issues to be resolved in that case substantially

overlap with the issues presented in this appeal and that “judicial economy and conservation of

resources would be best served by abating this appeal.” We grant the motion and abate the appeal.

               Within 30 days of service of the Texas Supreme Court’s decision in EBS Solutions,

appellant shall either file an opening brief or a motion to dismiss this appeal. The failure to do so

may result in this Court reinstating and then dismissing this appeal for want of prosecution.
Before Chief Justice Rose, Justices Kelly and Smith

Abated

Filed: January 23, 2019




                                               2